Citation Nr: 0625917	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-36 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for otitis media of the right ear.
 
2.  Entitlement to an initial rating greater than 10 percent 
for tinnitus. 

3.  Entitlement to an effective date earlier than September 
6, 1991 for service connection for chronic otitis media. 

4.  Entitlement to an effective date earlier than September 
6, 1991 for service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and a 10 percent rating for 
chronic suppurative otitis media and service connection and a 
10 percent rating for tinnitus, effective September 6, 1991. 

The issues on the title page have been recharacterized for 
clarification.  


FINDINGS OF FACT

1.  The veteran has been service connected for chronic 
suppurative otitis media under 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6200.  The highest rating authorized for this 
disability is 10 percent.

2.  The veteran has been service connected for tinnitus under 
38 C.F.R. § 4.87, DC 6260.  The highest rating authorized for 
this disability is 10 percent.

3.  The veteran's claim for an increased rating for "a right 
ear condition" was received by the RO on January 9, 1990.

4.  Symptoms of chronic otitis media were noted not earlier 
than 1978.

5.  Symptoms of tinnitus were noted not earlier than 1985.  
CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for otitis media of the right ear have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 
4.7 4.85, 4.87 DC 6200 (2005).  

2.  The criteria for an initial rating greater than 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7 4.85, 4.87 DC 
6260 (2005).  

3. The criteria for an effective date of January 9, 1990 for 
an initial rating or 10 percent for otitis media have been 
met.  38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 3.400 (2005).  

4.  The criteria for an effective date of January 9, 1990 for 
an initial rating or 10 percent for tinnitus have been met.  
38 U.S.C.A. § 1155, 5110; 38 C.F.R. §§ 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In a December 2003 rating decision the RO: granted service 
connection for otitis media and awarded a 10 percent rating; 
awarded a 10 percent rating for tinnitus; and assigned an 
effective date of September 6, 1991, "the date of claim," 
for the awards.  In that decision, the RO explained the basis 
for the ratings and the rules regarding the assignment of 
effective dates. The information was conveyed to the veteran 
in a January 2004 letter.

Notwithstanding the fact that the RO did not correctly 
identify the date the claim was received, the explanation 
regarding the assignment of effective dates was correct.

The veteran has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims in an October 2004 statement of 
the case subsequent to advising him regarding ratings and 
effective dates.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
obtained an examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran sustained an injury to his right ear while firing 
a 57 mm recoilless rifle in service.  He has been granted 
service connection and seeks higher ratings and earlier 
effective dates for the following associated disabilities:  
(1) chronic recurrent right otitis media associated with 
residuals of a perforated right tympanic membrane, rated at 
10 percent; and (2) tinnitus, rated at 10 percent.   
Increased Ratings for Right Ear Disabilties

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

Since the veteran timely appealed the rating initially 
assigned for his disabilities, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Initial Ratings Greater Than 10 Percent

As a preliminary matter, the Board notes that the veteran has 
been awarded the highest available schedular ratings, 10 
percent, for chronic suppurative otitis media and tinnitus.  
38 C.F.R. § 4.87, DCs 6200 and 6260.  Therefore, higher 
schedular ratings are not available.  

The Board considered the appropriateness of an extra-
schedular evaluation.    However, the evidence does not show 
that the veteran's tympanic membrane perforation and 
associated disabilities have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization for the period at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for consideration of 
an extra-schedular evaluation in accordance with 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Dates

The veteran contends that ratings for all ear disabilities 
were warranted from 1978.

The effective date for the grant of a claim for compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In November 1986, the Board granted service connection for 
defective hearing and residuals of perforation of the right 
tympanic membrane.  In December 1986, the RO assigned a 
noncompensable rating.  The veteran did not appeal and the 
decision became final.  The veteran's claim for an increased 
rating for his "right ear condition" was received at the RO 
on January 9, 1990.  All the medical evidence links chronic 
otitis medial and tinnitus with the veteran's perforated 
right tympanic membrane.  At that time, the veteran had 
service connection for the residuals of a right perforated 
tympanic membrane.  

Private medical records showed that the first manifestation 
of ear infections and loss of balance were as early as late 
1978.  The records showed the first mention of tinnitus two 
years prior to a 1987 note, or 1985.  Since the date of claim 
for increased ratings is later, the effective date for a 10 
percent rating for chronic otitis media and tinnitus is the 
date of claim, January 9, 1990.  

An effective date of 1978 is not possible because no claim 
was filed until August 1983.  The earlier claim in August 
1983 cannot be used because the decisions on that claim were 
not timely appealed and are final.  




ORDER

Entitlement to an initial rating greater than 10 percent for 
otitis media of the right ear is denied.
 
Entitlement to an initial rating greater than 10 percent for 
tinnitus is denied. 

Entitlement to an effective date of January 9, 1990 for 
service connection for chronic otitis media is granted. 

Entitlement to an effective date of January 9, 1990 for 
tinnitus is granted. 





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


